DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 01/23/2020, 07/19/2021, and 03/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-24 & 27-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 2012/0289377 A1).

Regarding claim 17, Aoki discloses a power tool (See Figs 4 & 5, #201. See further ¶ [0055]) comprising: 
a support structure (Fig 5, #225), 
a pivot bearing (Fig 5, #223) arranged on the support structure (See Fig 5 illustrating that the pivot bearing is arranged on the support structure), 
a shaft (Fig 5, #221a) mounted on the support structure via the pivot bearing (See ¶ [0059] - "...Further, the shaft part 221a is rotatably supported on the gear housing 207 via a bearing (ball bearing) 223. The bearing 223 is supported on the blade case 204 via a cup-shaped bearing cover 225."), 
a rotatable tool (Fig 4, #219) coupled to the shaft (See Figs 4 & 5 illustrating that the tool is coupled to the shaft {#211a} via shaft {#233} and two gear wheels {#221/#231}. See further ¶ [0059] - [0061] describing the coupling of the tool to the shaft), 
a strain gauge arrangement for detecting a mechanical quantity which depends on a force emanating from the tool (See ¶ [0061] - "...In this embodiment, as shown by an arrow in FIG. 5, it is configured such that the thrust load acts on the driving gear 221 toward the front end of the output shaft 211a (toward the blade 219). The thrust load is detected by the strain gauge load sensor in the form of a load cell 255, and torque acting on the blade 219 is determined by this detected thrust load..."), and
a control device adapted to recognize an event and/or a state of the power tool according to the detected mechanical quantity (See ¶ [0063] - "A measured value measured by the load cell 255 is outputted to a controller (not shown) which serves to control driving of the driving motor 211..."), 
wherein the strain gauge arrangement is arranged on a stationary structure section coupled in a force-transmitting manner to the pivot bearing and is not arranged on the pivot bearing (See Fig 5 illustrating that the strain gauges are arranged on a load cell #255 {and not on the pivot bearing} wherein the load cell is coupled in a force-transmitting manner to the bearing {#223} via a "cup-shaped bearing cover" {#225}. See further ¶ [0061] - [0062]).

Regarding claim 18, Aoki further discloses wherein the structure section is part of the support structure and/or is arranged directly on the support structure (See Fig 5 illustrating that the load cell {#255} is arranged directly on the bearing cover {#225}).

Regarding claim 19, Aoki further discloses wherein the pivot bearing is arranged directly on the support structure (See Fig 5 illustrating that the bearing {#223} is arranged directly on the bearing cover {#225}).

Regarding claim 20, Aoki further discloses wherein the support structure reaches around the pivot bearing and/or the structure section reaches around the support structure (See Fig 5 illustrating that the bearing {#223} is encompassed by bearing cover {#225}).

Regarding claim 21, Aoki further discloses wherein the strain gauge arrangement is arranged on a surface of the structure section facing away from the pivot bearing and/or directed radially outwards, and/or is arranged on a radially inwardly directed surface of the structure section (See Fig 5 illustrating that the load cell {#255} is situated on the surface facing away from the bearing {#233}).

Regarding claim 22, Aoki further discloses wherein the support structure comprises a bearing flange and the structural section is part of the bearing flange (See Fig 5 illustrating that the support structure comprises a bearing flange {#225} and the load cell is arranged thereon).

Regarding claim 23, Aoki further discloses wherein the support structure is part of a gearbox housing of the power tool (See Figs 4 & 5 illustrating that the support structure {#225} is a part of the housing {Fig 4, #203}).

Regarding claim 24, Aoki further discloses wherein the strain gauge arrangement is arranged, in the axial direction of the shaft, in a same first axial region as the pivot bearing, in a second axial region adjoining the first axial region and/or in a third axial region spaced apart from the first axial region (See Fig 5 illustrating the load cell {#255} arranged in a direction such that the strain gauges are located in line with the axial direction of the shaft, in the same axial region or in an axial region adjoining the axial region of the bearing).

Regarding claim 27, Aoki further discloses wherein the strain gauge arrangement is adapted to detect the mechanical quantity as a mechanical vector quantity (See ¶ [0061] - "...In this embodiment, as shown by an arrow in FIG. 5, it is configured such that the thrust load acts on the driving gear 221 toward the front end of the output shaft 211a (toward the blade 219). The thrust load is detected by the strain gauge load sensor in the form of a load cell 255, and torque acting on the blade 219 is determined by this detected thrust load..." This passage describes an applied directional load which is sensed by the load cell {#255} via strain gauges) and the control device is adapted to recognize the event and/or the state of the power tool according to a direction and/or a change of direction of the mechanical vector quantity (See ¶ [0063] - " A measured value measured by the load cell 255 is outputted to a controller (not shown) which serves to control driving of the driving motor 211. When the measured value inputted from the load cell 255 reaches a predetermined load setting, the controller outputs a de-energization command to stop the driving motor 211. A control of stopping the driving motor 211 by the command of de-energization of the controller is a feature that corresponds to the "control of driving of the drive mechanism" according to the present invention...").

Regarding claim 28, Aoki further discloses wherein the control device is adapted to recognize, as the event and/or the state to be recognized, a kickback, a forward sawing, a backward sawing, a plunging of the tool into a workpiece and/or a state of wear of the power tool (See ¶ [0063] - " A measured value measured by the load cell 255 is outputted to a controller (not shown) which serves to control driving of the driving motor 211. When the measured value inputted from the load cell 255 reaches a predetermined load setting, the controller outputs a de-energization command to stop the driving motor 211. A control of stopping the driving motor 211 by the command of de-energization of the controller is a feature that corresponds to the "control of driving of the drive mechanism" according to the present invention..." See further ¶ [0061] - "...Therefore, during rotary drive of the blade 219, when torque is transmitted between the driving gear 221 and the driven gear 231 which are engaged with each other, an axial force and a radial force, or a thrust load and a radial load act on the driving gear 221. In this embodiment, as shown by an arrow in FIG. 5, it is configured such that the thrust load acts on the driving gear 221 toward the front end of the output shaft 211a (toward the blade 219)..." See further ¶ [0065] - "...torque acting on the blade 219 increases for any cause, the thrust load acting on the driving gear 221 also increases. When the measured value of the thrust load inputted from the load cell 255 to the controller reaches the predetermined load setting, the controller outputs a command of de-energization to the driving motor 211. Thus, the driving motor 211 is stopped, so that a kickback of the electric circular saw 201 which may be caused if excessive torque acts on the blade 219 can be prevented or alleviated.").

Regarding claim 29, Aoki further discloses wherein the control device is adapted to provide a signal in response to the recognized event and/or the recognized state, in order to cause the tool to be braked and/or to cause the tool to be moved from an operating position into a safety position (See ¶ [0063] - " A measured value measured by the load cell 255 is outputted to a controller (not shown) which serves to control driving of the driving motor 211. When the measured value inputted from the load cell 255 reaches a predetermined load setting, the controller outputs a de-energization command to stop the driving motor 211. A control of stopping the driving motor 211 by the command of de-energization of the controller is a feature that corresponds to the "control of driving of the drive mechanism" according to the present invention..." In this situation, the stopping of the motor is interpreted to be a safety position).

Regarding claim 30, Aoki discloses a method for recognizing an event and/or state of a power tool (See Figs 4 & 5, #201. See further ¶ [0055]) having a support structure (Fig 5, #225), a pivot bearing (Fig 5, #223) arranged on the support structure (See Fig 5 illustrating that the pivot bearing is arranged on the support structure), a shaft (Fig 5, #221a) mounted on the support structure via the pivot bearing (See ¶ [0059] - "...Further, the shaft part 221a is rotatably supported on the gear housing 207 via a bearing (ball bearing) 223. The bearing 223 is supported on the blade case 204 via a cup-shaped bearing cover 225."), a rotatable tool (Fig 4, #219) coupled to the shaft (See Figs 4 & 5 illustrating that the tool is coupled to the shaft {#211a} via shaft {#233} and two gear wheels {#221/#231}. See further ¶ [0059] - [0061] describing the coupling of the tool to the shaft), and a strain gauge arrangement for detecting a mechanical quantity dependent on a force emanating from the tool (See ¶ [0061] - "...In this embodiment, as shown by an arrow in FIG. 5, it is configured such that the thrust load acts on the driving gear 221 toward the front end of the output shaft 211a (toward the blade 219). The thrust load is detected by the strain gauge load sensor in the form of a load cell 255, and torque acting on the blade 219 is determined by this detected thrust load..."), wherein the strain gauge arrangement is arranged on a stationary structure section coupled in a force-transmitting manner to the pivot bearing and is not arranged on the pivot bearing (See Fig 5 illustrating that the strain gauges are arranged on a load cell #255 {and not on the pivot bearing} wherein the load cell is coupled in a force-transmitting manner to the bearing {#223} via a "cup-shaped bearing cover" {#225}. See further ¶ [0061] - [0062]), the method comprising the steps:
detecting the mechanical quantity and recognizing the event and/or state of the power tool according to the mechanical quantity (See ¶ [0065] - "As described above, during the above-described cutting operation, the thrust load caused in the driving gear 221 is measured by the load cell 255 and outputted to the controller. When torque acting on the blade 219 increases for any cause, the thrust load acting on the driving gear 221 also increases. When the measured value of the thrust load inputted from the load cell 255 to the controller reaches the predetermined load setting, the controller outputs a command of de-energization to the driving motor 211. Thus, the driving motor 211 is stopped, so that a kickback of the electric circular saw 201 which may be caused if excessive torque acts on the blade 219 can be prevented or alleviated.").

Regarding claim 31, Aoki discloses a retrofit arrangement for installation in a power tool (See power tool in Figs 4 & 5), comprising:
a support structure (Fig 5, #225), a pivot bearing (Fig 5, #223) arranged on the support structure (See Fig 5 illustrating that the pivot bearing is arranged on the support structure), a shaft (Fig 5, #221a) mounted on the support structure via the pivot bearing (See ¶ [0059] - "...Further, the shaft part 221a is rotatably supported on the gear housing 207 via a bearing (ball bearing) 223. The bearing 223 is supported on the blade case 204 via a cup-shaped bearing cover 225."), and
a rotatable tool (Fig 4, #219) coupled to the shaft (See Figs 4 & 5 illustrating that the tool is coupled to the shaft {#211a} via shaft {#233} and two gear wheels {#221/#231}. See further ¶ [0059] - [0061] describing the coupling of the tool to the shaft), wherein the retrofit arrangement has a structure section on which a strain gauge arrangement is arranged (See ¶ [0061] - "...In this embodiment, as shown by an arrow in FIG. 5, it is configured such that the thrust load acts on the driving gear 221 toward the front end of the output shaft 211a (toward the blade 219). The thrust load is detected by the strain gauge load sensor in the form of a load cell 255, and torque acting on the blade 219 is determined by this detected thrust load..." See Fig 5 illustrating that the strain gauges are arranged on a load cell #255 {and not on the pivot bearing} wherein the load cell is coupled in a force-transmitting manner to the bearing {#223} via a "cup-shaped bearing cover" {#225}. See further ¶ [0061] - [0062]), and the retrofit arrangement is designed such that the structure section can be installed as a stationary structure section coupled in a force-transmitting manner to the pivot bearing in such a way that the strain gauge arrangement is not arranged on the pivot bearing (See Fig 5 illustrating that the strain gauges are arranged on a load cell #255 {and not on the pivot bearing} wherein the load cell is coupled in a force-transmitting manner to the bearing {#223} via a "cup-shaped bearing cover" {#225}. See further ¶ [0061] - [0062]).

Regarding claim 32, Aoki further discloses installing the retrofit arrangement so that the structure section is a stationary structure section coupled in a force-transmitting manner to the pivot bearing and the strain gauge arrangement is not arranged on the pivot bearing (See Fig 5 illustrating that the strain gauges are arranged on a load cell #255 {and not on the pivot bearing} wherein the load cell is coupled in a force-transmitting manner to the bearing {#223} via a "cup-shaped bearing cover" {#225}. See further ¶ [0061] - [0062]).

Regarding claim 33, Aoki further discloses wherein the rotatable tool is a saw blade, a milling cutter or a grinding wheel (See Figs 4 & 5 illustrating a rotatable tool as a circular saw blade, #201).

Regarding claim 34, Aoki further discloses wherein the control device is adapted to recognize, as the state to be recognized, a state of wear of the tool (See ¶ [0063]. See further ¶ [0065] - "...Thus, the driving motor 211 is stopped, so that a kickback of the electric circular saw 201 which may be caused if excessive torque acts on the blade 219 can be prevented or alleviated." The prevention of excessive torque on the tool prevents excessive wear on the tool. Thus, the controller recognizes the state of wear of the tool).

Regarding claim 35, Aoki further discloses wherein the rotatable tool is a saw blade, a milling cutter or a grinding wheel (See Figs 4 & 5 illustrating a rotatable tool as a circular saw blade, #201).

Regarding claim 36, Aoki further discloses wherein the rotatable tool is a saw blade, a milling cutter or a grinding wheel (See Figs 4 & 5 illustrating a rotatable tool as a circular saw blade, #201).

Regarding claim 37, Aoki further discloses wherein the power tool to be retrofitted is a fully functional power tool (See Figs 4 & 5 illustrating that the tool is a fully functional power tool, i.e. a circular saw).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Bulat (EP 0978714 A2).

Regarding claim 25, Aoki teaches a strain gauge arrangement on a path around the shaft (See Fig 5, #255 illustrating a load cell {with a strain gauge as per ¶ [0061]} located on a path around the shaft {#211a}).
	Aoki does not specifically teach a plurality of strain gauges.
	Bulat teaches a plurality of strain gauges (See ¶ [0001] - [0003] describing that the load cell typically includes either one or more strain gauges).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teachings of Bulat to include a plurality of strain gauges with the motivation that multiple strain gauges would allow for a more accurate reading of the forces in multiple directions, as recognized by Bulat in ¶ [0005] – [0008].

Regarding claim 26, Aoki teaches a strain gauge arrangement on a path around the shaft (See Fig 5, #255 illustrating a load cell {with a strain gauge as per ¶ [0061]} located on a path around the shaft {#211a}).
	Aoki does not specifically teach a singular strain gauges.
	Bulat teaches a singular of strain gauges (See ¶ [0001] - [0003] describing that the load cell typically includes either one or more strain gauges).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teachings of Bulat to include a plurality of strain gauges with the motivation that the use of a singular strain gauge allows for a simplified system, as recognized by Bulat in ¶ [0003], and would expedite any repairs to the system since there is only a single strain gauge to be repaired/exchanged.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731